Citation Nr: 1754023	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  06-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1951 to May 1955.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  

In a November 2012 decision, the Board, in pertinent part, denied service connection for varicose veins.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted Joint Motion for Partial Remand that vacated the Board's decision that denied service connection for varicose veins.  

The Board remand again in September 2016.  The Board finds that there has been substantial compliance with the remand directives and the claim is ready for review.  Stegall v. West 11 Vet. App 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 21.900(c) (2017), 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's varicose veins were not manifested in service, or causally or etiologically related to his military service.

CONCLUSION OF LAW

The Veteran's varicose veins were not incurred or aggravated in service.  38 U.S.C. §§ 1110, 1131, 5107 (2012), 38 C F R §§ 3 102, 3 159, 3 303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110, 38 C F R. § 3 303.  That an injury or disease occurred in service is not enough, there must also be a chronic disability resulting from that injury or disease.   If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3 303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability, (2) medical, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury, and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury, and the current disability.  See 38 C F R § 3 303, see also Hickson v West, 12 Vet App 247, 253 (1999).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value See Baldwin v West, 13 Vet App 1, 8 (1999).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v West, 218 F 3d 1378 1380 81 (Fed Cir 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v Gober, 14 Vet App 122 (2000) .

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v Nicholson, 451 F 3d 1331 (Fed Cir 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet App 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for Veterans benefits is set forth in 38 USCA § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C F R § 3 102; See Gilbert v Derwinski, 1 Vet App 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v Brown, 9 Vet App 518 (1996). 

Factual Background and Analysis

Initially, the Board notes that the Veteran has a current diagnosis of varicose veins.  

The Veteran testified before the undersigned VLJ in a June 2009 hearing.  He asserted that he has varicose veins in both his legs as the result of a horse falling on his legs during service.  He described feeling as though his leg was broken, and then his legs felt heavy.  He testified that he eventually went to sick call, but that the physician did not believe him when he said a horse had fallen on him.  He stated he walked with a limp and had pain for a week after the incident.  He testified that he had pain from his varicose veins since service; he denied receiving any current treatment for the varicose veins.

Although there is no notation of a horse falling on the Veteran in his service treatment records (STRs), there is a notation of an abrasion on the right knee and a sprain of the right ankle on a September 17, 1951 Injury Report, which corresponds to the Veteran's consistent statements that a horse fell on him in 1951.  The STR notes that the Veteran was treated with antiseptic and returned to duty.  As the Veteran is competent to testify about his experiences, and, as he has consistently stated that a horse fell on his legs while he was in service, and, as his spouse has also submitted a statement relating that the Veteran told her about the horse falling on him, the Board finds that his statements regarding the horse falling on him are credible.  Layno v Brown, 6 Vet App 465.  

The question before the Board is whether the in-service event, a horse falling on the Veteran's legs, caused, or is related to the current medical disability, varicose veins.  This causation, or nexus, requirement may be met by showing a continuity of symptoms, from the time of the in-service event or injury, or, it may be met by a medical opinion relating the current diagnosis to the in-service event or injury.  

The Veteran asserts that he has had continued symptoms of his varicose veins since 1951.  He is competent to observe that he experienced leg pain.  Layno v Brown, 6 Vet App 465 (1994).  His STRs, including his April 1955 separation examination, contain only the notation of a right knee abrasion and a right ankle sprain; there is no mention of varicose veins. 

The Veteran filed a claim for service connection for other disabilities in March 1956, shortly after his separation from service.  That claim did not include or mention varicose veins.  The Veteran first filed for service connection for varicose veins in December 1997, over 40 years after separation of service.  This fact provides evidence against his assertion of continuity of symptoms.  Shaw v Principi, 3 Vet. App. 365 (1992).  Bilateral varicose veins, "worse on the left side," were first noted in his treatment records in a June 1998 VA examination [mislabeled as Receipt Date 6/11/1996 in VBMS].  The Board observes that a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  Maxson v Gober, 230 F 3d 1330, 1333 (Fed Cir 2000).  For these reasons, his statements regarding continuity of symptoms are not credible.  Accordingly, service connection is not warranted based upon continuity of symptomatology.  38 C.F.R. § 3 303(b).

Turning to the requirement for a nexus statement, the Board notes that the Veteran underwent a VA examination in June 1998, but no etiology opinion was rendered. He underwent a VA examination in December 2010.  That examiner stated that because there was no record of an injury or treatment in service, he could not provide an etiology opinion without speculating.  The examiner did not provide an explanation as to why an opinion could not be rendered.  As a result, the Board finds the June 1998 and December 2010 examinations are inadequate and therefore not probative evidence.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki 23 Vet App 382, 389-90 (2010).

The Veteran underwent a VA examination for his varicose veins in September 2011.  The examiner found that the date of the onset of the Veteran's varicose veins was "unclear."  The examiner concluded that the Veteran's service treatment records (STRs) contained no documentation for treatment of varicose veins, and that a horse falling on him could not cause varicose veins. 

In a December 2015 VA examination for his varicose veins, the examiner stated that varicose veins are caused by a valve abnormality and the pooling of blood in the veins.  She noted the STR report of an abrasion to the right knee and a sprain to the right ankle.  She further stated that varicose veins are common in old age, with heredity and obesity.  The examiner concluded that the Veteran's bilateral varicose veins are most likely caused by age and valve abnormality, and less likely caused by an injury sustained to the right ankle and knee [foot] in 1951.

In July 2017 VA examination, the examiner noted that the Veteran reported that a horse fell on him in September 1951 and injured his legs.  The examiner recorded that the Veteran reported that he had complained that he had varicose veins since service.  The examiner noted that the separation examination in 1955 was negative for vascular conditions, and the Veteran's STRs were negative for a diagnosis of varicose veins.  In a detailed rationale, the examiner noted that the Veteran's injury to his right lower leg is acknowledged, however, the injury was mild and there was no evidence of chronic residuals or other complaints in service.  He further stated that the Veteran was diagnosed with varicose veins after service, when he had confirmed major risk factors for varicose veins including, " 1) age 
2) overweight/obesity 3) work in marina that required prolong standing.  Injury to extremities is not considered to be a major risk factor for varicose veins, in [the] absence of evidence of prolong[ed] immobilization."  The examiner concluded that the Veteran's varicose veins are less likely related to military service, and specifically, less likely related to a right lower extremity injury caused by a horse falling on it during service.

The Board finds the September 2011, December 2015, and July 2017 VA examinations to be adequate, probative, and persuasive evidence.  The examiners reviewed the Veteran's file, noted the in-service injury, and provided a medical opinion regarding the lack of a basis to link the Veteran's varicose veins to the in-service injury.  The Board notes that each of the medical opinions concluded that the fall of a horse on the Veteran's legs did not cause the Veteran's varicose veins, and that varicose veins are the result of valve abnormalities and other confirmed risk factors.  

The Board observes that there is no medical evidence of record that provides a link, or nexus, between the Veteran's in service injury and his currently diagnosed varicose veins.  Therefore, the third element of the service connection claim has not been met.  Accordingly, service connection for varicose veins is not warranted.

As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. §  5107(b) regarding reasonable doubt are not applicable, and the Veteran's claim must be denied.  38 C F R § 3 102, Alemany v Brown, 9 Vet. App. 518 (1996).  


ORDER

Service connection for varicose veins is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


